DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continued Examination, filed May 9, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 -Obviousness (Maintained Rejection)
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, JR. et al. (2012/0021026) in view of White, JR. et al. (US 2004/0126334). The rejection is maintained. Claims 2 and 4-5 are cancelled. 
Glenn, JR. et al. disclose personal care compositions in the form of an article comprising a dissolvable fibrous web structure. The fibers of the dissolvable fibrous web structure comprise a surfactant; a water soluble polymeric structurant; and a plasticizer (Abstract). The fibrous web comprises 10% to about 75% of a surfactant and 10% to about 70% water soluble polymeric structurant (paragraph 0009), meeting about 1% to about 25% by weight of a web forming material. Water soluble polymers include polyvinyl alcohol (paragraph 0055). Surfactants include anionic and zwitterionic surfactants such as cocoamidopropyl betaine (paragraph 0043). The articles may be used to deliver oral care actives. Agents that may be used in the articles include polishing agents such as silica (paragraph 0068). Actives used in the article may be formulated into a coating either as a thin liquid film or as fine particles. In one embodiment, the fibrous Articles of encompass one or more water-releasable matrices comprising active agents. The one or more water-releasable matrix complexes comprising active agents may be incorporated into the composition that is manipulated to form the Article and/or the water-releasable matrix complexes comprising active agents can be incorporated within a surface resident coating (paragraph 0072). Therefore, actives may be physically separated. The water releasable matrix material may include silica (paragraph 0074). 
Glenn, JR. et al. differ from the instant claims insofar as they do not disclose the oral care actives, such as a tin, and the amounts recited in the instant claims. 
White, JR. et al. disclose oral care compositions formulated into toothpaste. The compositions comprise stannous fluoride. The stannous provides 3000 to 15000 ppm of stannous (paragraph 0059). Abrasives include silica (paragraph 0070). Anticalculus agents include tetrasodium pyrophosphate.  The amount of pyrophosphate salt useful in making these compositions is any tartar control effective amount, and is generally from about 1.5% to about 15%, preferably from about 2% to about 10%, and most preferably from about 2.5% to about 8%, by weight of the composition. Zinc citrate is also used in the disclosed compositions as an anticalculus agent or an antimicrobial.  The surfactants may comprise about 0.25% to about 12% by weight of the composition.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have added tetrasodium pyrophosphate, stannous fluoride and a silica in the compositions of Glenn, JR et al. in the amounts disclosed by White, JR. et al. to obtain their known function in an appropriate amount for oral care compositions.

Response to Arguments
The Examiner submits that Glenn, JR et al. disclose polyvinyl alcohol as a material for the disclosed web. They are deficient insofar as they do not teach the tin or the specific tin salt. This deficiency is cured by White, JR. et al., which disclose oral care actives and these include stannous fluoride. Therefor one would have added stannous fluoride to the compositions of Glenn, JR et al. because it is a suitable oral care active agent. Therefore, the rejection is maintained.  


Obvious-Type Double Patenting (Maintained Rejections)
1) Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent 10,932,996. The rejection is maintained. Claims 2 and 4-5 are cancelled. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a unit dose oral care composition. The instant claims differ from the patented claims insofar as the instant claims are the genus claims. However, the components that may be used in the compositions of the instant claims are further defined in the dependent claims and include the components, fluoride and abrasive, recited in the patented claims. Therefore, the instant claims are obvious over the patented claims.

Response to Arguments
This rejection is maintained since applicant does not argue the merits of the rejection; and neither allowable subject matter has been indicated, nor has a terminal disclaimer been filed.

2) Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent 10,821,056. The rejection is maintained. Claims 2 and 4-5 are cancelled. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a solid unit dose oral care composition. The instant claims differ from the copending claims insofar as the instant claims are the genus claims. However, the components that may be used in the compositions of the instant claims are further defined in the dependent claims and include the components, polyvinyl alcohol; abrasives and a sugar alcohol, recited in the patented claims. Therefore, the instant claims are obvious over the patented claims.

Response to Arguments
This rejection is maintained since applicant does not argue the merits of the rejection; and neither allowable subject matter has been indicated, nor has a terminal disclaimer been filed.


3) Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10,835,455. The rejection is maintained. Claims 2 and 4-5 are cancelled. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a solid unit dose oral care composition. The instant claims differ from the patented claims insofar as the instant claims are the genus claims. However, the components that may be used in the compositions of the instant claims are further defined in the dependent claims and include the components, tin source, recited in the patented claims. Therefore, the instant claims are obvious over the patented claims.

Response to Arguments
This rejection is maintained since applicant does not argue the merits of the rejection; and neither allowable subject matter has been indicated, nor has a terminal disclaimer been filed.


4) Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-27 and 30-33 of copending Application No. 16/411,178 (reference application). The rejection is maintained. Claims 2 and 4-5 are cancelled. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a solid unit dose oral care composition. The instant claims differ from the copending claims insofar as the instant claims are the genus claims. However, the components that may be used in the compositions of the instant claims are further defined in the dependent claims and include the components, tin source, recited in the copending claims. Therefore, the instant claims are obvious over the copending claims.

Response to Arguments
This rejection is maintained since applicant does not argue the merits of the rejection; and neither allowable subject matter has been indicated, nor has a terminal disclaimer been filed.

Conclusion
Claims 1, 3 and 6-18 are rejected.
No claims allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612